Citation Nr: 0703629	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgianne Bolinger, Attorney 
at law


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from May 1967 to May 1969.  Receipt of the Combat Infantryman 
Badge is indicated among the veteran's awards and 
decorations.

In the above-referenced September 2002 decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating.  The veteran filed a notice of 
disagreement (NOD) in regards to 30 percent disability rating 
assigned for his service-connected PTSD, requesting review by 
a decision review officer (DRO).  The DRO conducted a hearing 
with the veteran at the RO in October 2003.  After a de novo 
review of the claim, the DRO confirmed the RO's findings in a 
March 2003 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal in April 2003.

This case was remanded by the Board in September 2004 for 
additional evidentiary and procedural development.  This was 
accomplished, and in March 2006 the RO issued a supplemental 
statement of the case which continued to deny the veteran's 
claim for entitlement to an increased disability rating for 
PTSD.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a personal hearing, which 
was held by means of video teleconferencing, in September 
2006.  The transcript of the hearing is associated with the 
veteran's claims folder, and a copy was sent to the veteran's 
attorney per her request in November 2006.

TDIU claim

The veteran and his attorney have asserted that his service-
connected PTSD, which is his only service-connected 
disability, has rendered him unemployable.  For instance, 
during the September 2006 Travel Board hearing, the veteran's 
attorney stated that "our contention all along has been the 
severity of [the veteran's] symptoms demand either the 100 
percent schedular, or the unemployability. . . so our 
preference is that for you to take jurisdiction of that 
claim.  We would waive any development at the administrative 
level."  See the September 2006 hearing transcript, pages 
29-30.  

A claim for TDIU has not been adjudicated by the RO.  
Ordinarily, a claim raised during the adjudication of an 
appeal on another issue would be referred to the agency of 
original jurisdiction for appropriate evidentiary and 
procedural development.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2006).  Because service connection is not 
in effect for any disability other than PTSD, the Board 
concludes that it does have jurisdiction over the issue of 
the veteran's entitlement to TDIU.  Accordingly, that issue 
has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised]; see also VAOPGCPREC 12-2001 
(July 6, 2001) [further expansion on the concept of when an 
informal claim for TDIU has been submitted].




FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by suicidal 
ideation, continuous depression and anxiety, obsessive 
rituals, monotonous speech, difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.

2.  The medical and other evidence of record demonstrates 
that the veteran's service-connected PTSD, which is his only 
service-connected disability, renders him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated 30 
percent disabling.  As has been discussed at some length in 
the Introduction, he is also seeking entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his increased rating claim in a letter from 
the RO [issued pursuant to the Board's September 2005 remand 
instructions] dated March 4, 2005.  That letter specifically 
indicated that in order to "establish entitlement to an 
increased evaluation for your service-connected PTSD 
disability, the evidence must show that your service-
connected condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to the VCAA in the above-referenced March 
2005 letter.

The veteran was advised in the March 2005 VCAA letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including service records, records from the 
Social Security Administration and VA treatment records.  The 
March 2005 letter specifically indicated that updated 
treatment records from the VAMC in Cincinnati had been 
associated with the claims folder.  With respect to private 
treatment records, the letter indicated VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  Included with the letter were copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, and the letter asked that the veteran to 
complete this release so that VA could obtain these records 
on his behalf.  The letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis in original].  The 
veteran was also advised in the March 2005 letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claims [such was accomplished in June 2005].

Finally, the Board notes that the letter requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim[s], please let us know.  If 
you have any evidence in your possession that pertains to 
your claim[s], please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his PTSD claim, which 
was by rating decision in September 2002.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the March 2005 VCAA letter and his claim was readjudicated in 
the March 2006 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.  As detailed above, the 
veteran's attorney has waived any further administrative 
development concerning the TDIU claim.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in a letter from the RO dated March 20, 2006.  

The March 2006 letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the 
attachments as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

As for the veteran's TDIU claim, as detailed in the 
Introduction the Board is adjudicating this claim in the 
first instance.  However, the veteran's attorney has voiced 
that there is no confusion as to what evidentiary 
requirements are necessary to satisfy the TDIU claim, and she 
has indicated that the veteran would like to waive any 
further administrative development on the matter.  See the 
September 2006 hearing transcript, pages 29-30.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
provided with VA examinations in July 2002, October 2003 and 
June 2005, the results of which will be discussed below.  The 
reports of the examinations reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate psychiatric 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran presented personal 
testimony the undersigned Veterans Law Judge with respect to 
the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
	
50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  
After a review of the medical evidence, the Board finds that 
the veteran's current PTSD symptoms best fit the criteria for 
a 70 percent disability rating under Diagnostic Code 9411.  

Of particular significance are the veteran's outpatient 
treatment records from the VAMC in Cincinnati, which show 
consistent GAF scores ranging from 38 to 48, indicative of 
serious to major impairment in social and occupational 
functioning.  Indeed, one VA outpatient record dated in March 
2005 noted that the veteran demonstrated "severe PTSD 
affecting all spheres of life, especially social 
relationships."  The June 2005 VA examiner indicated that 
the veteran experiences "notably significant impact on his 
social and occupational functioning."

Additionally, notations of suicidal thoughts are present 
through the outpatient records, the most recent dated in 
February 2006.  

The veteran himself has testified that he experiences 
obsessive rituals, such as checking the locks and windows 
every night and looking for people outside, though he resides 
in a rural area with little crime.  See the September 2006 
hearing transcript, pages 16-17.  The September 2002 and 
October 2003 VA examiners also noted that the veteran 
evidenced these obsessive-compulsive traits.  

The veteran has also evidenced near-continuous depression.  
Numerous VA outpatient records [dated in October 2003, 
December 2003, January 2004, February 2004, March 2004, April 
2004, May 2004, June 2004, July 2004 and August 2004, 
September 2004, October 2004, November 2004 and December 
2004, February 2005, March 2005, April 2005, June 2005, July 
2005, August 2005, September 2005, January 2006 and February 
2006] consistently noted the veteran's mood to be depressed 
and anxious, with the majority of these notes also indicating 
decreased activity.  The September 2002 and October 2003 VA 
examiners indicated symptoms of depression, and the February 
2006 VA examiner also noted the veteran experienced 
depression symptomatology as a result of restriction of 
activity due to PTSD.

The February 2006 VA examiner noted that the veteran 
evidenced irritability, hypervigilance and an exaggerated 
startle response.  Insight and judgment was noted to be 
"fair" in the above-referenced VA outpatient records, along 
with the October 2003 VA examination report.  Though the 
veteran denied impaired impulse control to the September 2002 
VA examiner, the examiner noted the veteran exhibited 
hyperarousal, hypervigilance and prior outbursts of anger.  
The Board finds this symptomatology is sufficient to concede 
impaired impulse control.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather 
are examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating].

The veteran's speech has been noted to be monotonous in all 
of the VA outpatient records detailed above, which is more 
congruent with a 50 percent disability rating.  Additionally, 
there is no evidence that he has had any personal appearance 
or hygiene issues.  The veteran indicated that he sometimes 
felt as though he was in a daze and that "what was going on 
all around him was not really happening" during the 
September 2002 VA examination.  However, this appears to have 
been an isolated event; there is no other evidence of spatial 
disorientation in the record.

In short, although the veteran has not met some of the 
criteria for a 70 percent rating, he appears to have met most 
of them.  Thus, a review of the evidence clearly indicates 
that symptomatology associated with the veteran's PTSD most 
closely approximates that associated with a 70 percent 
evaluation.  See 38 C.F.R. § 4.7.  

The record indicates that the veteran has not suffered total 
occupational and social impairment as would be required for 
the 100 percent disability rating.  There is no evidence of 
gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Although the veteran has contended that he cannot work due to 
PTSD (which will be further discussed in the TDIU discussion 
below), he does not appear to contend that his psychiatric 
pathology is so severe that he cannot control himself or 
cannot remember his own name.     

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence, in particular the 
VA outpatient records, shows that throughout the appeal 
period the veteran has not evidenced PTSD symptomatology 
warranting a disability rating other than the currently-
assigned 
70 percent.  Specifically, the VA examination reports of 
record show consistent GAF assignments over the years, and 
throughout this period the veteran evidenced PTSD 
symptomatology in the 70 percent range [obsessive rituals, 
depression, prior outburst of anger, hypervigilance, 
exaggerated startle response, spatial disorientation].  Such 
symptoms were reported during his earliest VA examination in 
July 2002.  In sum, it appears that the disability has 
remained relatively stable at the 70 percent level throughout 
the period.  

Accordingly, the 70 percent rating which the Board is 
assigning for PTSD will be effective from June 26, 2002, the 
effective date of service connection.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran and his attorney have not identified any factors 
which may be considered to be exceptional or unusual.  
Indeed, the veteran's attorney stressed the veteran sought 
"100 percent schedular, or the [TDIU]" during the September 
2006 hearing.  See the September 2006 hearing transcript, 
page 29.  Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
warranted for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.

2.  Entitlement to TDIU.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2006).
Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As an initial mater, as discussed in the Introduction above, 
the Board is taking jurisdiction over the TDIU claim based on  
a precedential judicial decision and VA OGC opinions.  The RO 
has not adjudicated the claim.   Because as discussed 
immediately below the claim is being granted, any due process 
considerations which would ordinarily attach are rendered 
moot.  Cf. Bernard, supra.

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.

The veteran is service-connected for PTSD, which is currently 
70 percent disabling.  This is his only service-connected 
disability.  The assigned 70 percent rating meets the 
criteria for schedular consideration of TDIU.  See 38 C.F.R. 
§ 4.16(a) (2006).
For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disability renders him unable to secure and 
follow a substantially gainful occupation.  

The symptomatology associated with the veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the veteran evidences difficulty 
adapting to a worklike setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance is the June 2005 VA 
examiner's opinion that "the veteran would be expected to 
experience a notably significant impact on his social and 
occupational functioning" [Emphasis added].  He found that 
"irritability, difficulty with sleep, as well as 
distractions by way of distressing recollections of the 
trauma and flashbacks" and "hypervigilance and an 
exaggerated startle response" would limit his occupational 
functioning.  

This conclusion is consistent with the objective evidence of 
record, to include numerous VA outpatient records which 
demonstrate the veteran's steadily declining GAF scores 
indicative of serious impairment in occupational functioning.  
 
The veteran's personal testimony further buttresses his 
current impairment in terms of occupational functioning.  He 
testified that in 2002, after 32 years of employment, he was 
no longer able to work due to his service-connected PTSD.  
He indicated that the events surrounding the events of 
September 11, 2001 made him feel as though he was back in 
Vietnam, and he chose to retire due to his inability to 
function on the job.  See the June 2006 hearing transcript, 
page 7.  

In short, the medical and other evidence of record indicates 
that the veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).

In conclusion, for the reasons and bases expressed above the 
Board finds that the veteran's claim for TDIU is warranted on 
a schedular basis.  The benefit sought on appeal is 
accordingly granted.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating, 70 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to TDIU is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


